DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is found to be allowable because a method for controlling an integrated laser pointer of a projector, the method comprising: in response to commands from a processor: switch the integrated laser pointer to an ON state and adjust a position of the integrated laser pointer to display a dot on a predetermined position of a projected image; switch between the ON state and an OFF state in synchronization with a change in a content of the projected image.

Claims 2-10 are allowable as being dependent on claim 1.

Claim 11 is found to be allowable because a non-transitory computer readable medium (CRM) storing computer readable program code for controlling an integrated laser pointer of a projector embodied therein, the computer readable program code causes the integrated laser pointer to: switch the integrated laser pointer to an ON state and adjust a position of the integrated laser pointer to display a dot on a predetermined position of a projected image.



Claim 16 is found to be allowable because a system for controlling an integrated laser pointer of a projector, the system comprising: the projector; the integrated laser pointer; and a processor coupled to a memory, wherein the processor causes the integrated laser pointer to, in response to commands from the processor: switch the integrated laser pointer to an ON state and adjust a position of the integrated laser pointer to display a dot on a predetermined position of a projected image.

Claims 17-20 are allowable as being dependent on claim 16.

The closest available prior art Mehrl (US PG Pub. 20070030460) discloses an optical projection and capture system having an image sensor integrated with an optical projection device. Additionally, the integrated device may be coupled with a laser pointer to deliver interactive presentations. The laser pointer may be pulsed to improve identifying and tracking a laser light spot on a projected image; however, Mehrl fails to teach or render obvious a method for controlling an integrated laser pointer of a projector, the method comprising: in response to commands from a processor: switch the integrated laser pointer to an ON state and adjust a position of the integrated laser pointer to display a dot on a predetermined position of a projected image; switch between the ON state and an OFF state in synchronization with a change in a content of the projected image.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        7 January 2020

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882